DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 2.          The Amendment filed 10/26/2021 has been entered. Claims 1, 8, 10-11 and 13 have been amended. Claims 1-11 and 13 remain pending in the application.
Response to Arguments

3.	Applicant’s arguments with respect to claims 1-11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “one access identifier a plurality of access points” on lines 23-24 of the claim is unclear and renders the claim indefinite. The term “one access identifier a plurality of access points” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
            For examination purposes examiner is considering the limitation as “…. the at least one access identifier identifying the plurality of access points”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 6-8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Canpolat et al. (US 20140199968 A1) in view of Horn et al. (US 20110217978 A1).   
Regarding claim 1, Canpolat teaches a method (Message flows of Fig. 4) comprising: 
granting access (allow access to the home SP customers, see [0031]), for a user equipment registered in a home mobile network (STA 102 of Fig. 4), to a wireless local area network (Networks 106/104 of Fig. 2), comprising the following acts: 
receiving, at an access network server located in the wireless local area network, a probe request (Upon receipt of each respective ANQP NAI home realm query message, the respective receiving AP may forward the respective ANQP NAI home realm query message to an ANQP server as shown in FIG. 4, see [0033]) comprising first information allowing to identify the home mobile network of the user equipment (when the wireless device 102 searches for a Wi-Fi connection that it can access 
identifying the home network of the user equipment based on said first information (In the scenario of FIG. 4, the ANQP server 402 examines a list of realms that are provided in the ANQP NAI home realm query 410, that is, the home realm list 502, which realms correspond to service providers for the wireless device 102 that provide credentials to access services, see [0033]);
determining if the user equipment is allowed to access the wireless local area network based on the identified home mobile network of said user equipment (These queries may then be used for searching if any access point within communications range is connected to a network that allows access to the home SP customers of the NAI home realms sent in the NAI home realm queries, see [0031]).
However, Canpolat does not teach responsive to determining that the user equipment is allowed to access the wireless local area network, sending, from an access network server to the user equipment, a response message comprising at least one access identifier identifying a plurality of access points of the local area network.
In an analogous art, Horn teaches responsive to determining that the user equipment is allowed to access the wireless local area network (For example, as the network obtains information about which CSGs the access terminal 102 is allowed to access, see [0057]), sending, from an access network server to the user equipment, a response message comprising at least one access identifier identifying a plurality of access points of the local area network (CSG list server 114 can send a message to device 102 instructing to update the operator CSG list 110, see [0057]; and as device 102 travels throughout a network, device 102 can use some form of list e.g., an allowed list or whitelist of CSGs and/or related access points to identify the access points that device 102 is allowed to access. In one example, this list can be maintained by the network e.g., one or more of network nodes 106 or 108, such that the network can periodically send messages to device 102 to update the list, see [0056]).


Regarding claim 2, Canpolat as modified by Horn teaches a method according to claim 1, wherein the probe request is transmitted from the user equipment through an access point of said wireless local area network (wireless device may send a GAS message, which is received by two access points, see Canpolat [0025]) and the response message is transmitted to the user equipment through said access point (the access point may deliver the server's response back to the wireless device, see Canpolat [0024]).

Regarding claim 6, Canpolat as modified by Horn teaches a method according to claims 1, wherein said first information is an identifier of the home mobile network ("username@ homeISP1.com," where "homeISP1.com is a home realm for the user's wireless device, see Canpolat [0021]).
Regarding claim 7, Canpolat as modified by Horn teaches a method according to claim 1, wherein said first information is an identifier of the user equipment (NAI constitutes a user identity that is submitted by the client user device during network access authentication, see Canpolat [0020]), the method further comprising retrieving an identifier of the home mobile network based on said identifier of the user equipment ("username@ homeISP1.com,", see [0031]where "homeISP1.com is a home realm for the user's wireless device, see Canpolat [0021]).


a receiver (Antenna 1026, see Fig. 10) able to receive a probe request (GAS initial request frame may be relayed to a respective server, see [0024]) comprising a first information (ANPQ element, see [0024]) allowing to identify the home mobile network of the user equipment (The requesting mobile device includes in an NAI Home Realm Query only the NAI Home Realm Name(s) for which it has credentials, see [0042]); 
a controller (chipset/platform control hub PC 1004 of Fig. 10) configured to identify the home mobile network of the user equipment based on said first information (In the scenario of FIG. 4, the ANQP server 402 examines a list of realms that are provided in the ANQP NAI home realm query 410, that is, the home realm list 502, which realms correspond to service providers for the wireless device 102 that provide credentials to access services, see [0033]) and determine if the user equipment is allowed to access the wireless local area network based on the identified home mobile network of said user equipment (These queries may then be used for searching if any access point within communications range is connected to a network that allows access to the home SP customers of the NAI home realms sent in the NAI home realm queries, see [0031]). 
However, Canpolat does not clearly teach a transmitter configured to, responsive to the determination that the user equipment is allowed to access the wireless local area network, send a response message comprising at least one identifier identifying a plurality of access points of the local area network.
In an analogous art, Horn teaches a transmitter configured to, responsive to the determination that the user equipment is allowed to access the wireless local area network (For example, as the network obtains information about which CSGs the access terminal 102 is allowed to access, see [0057]), of the local area network (CSG list server 114 can send a message to device 102 instructing to update the operator CSG list 110, see [0057]; and as device 102 travels throughout a network, device 102 can use some form of list e.g., an allowed list or whitelist of CSGs and/or related access points to identify the access points that device 102 is allowed to access. In one example, this list can be maintained by the network e.g., one or more of network nodes 106 or 108, such that the network can periodically send messages to device 102 to update the list, see [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the access request of Canpolat with the access list of Horn to provide improved access list management since the access list may be updated even when the access point is off-line. In addition, such an approach may simplify managing an access list that is associated with more than one access point, as suggested.

Regarding claim 10, Canpolat teaches a user equipment (Wireless device 102 of Fig. 3) comprising: 
a transmitter (Radio component 306 of Fig. 3) configured to send a probe request (GAS initial request frame, see [0024]), comprising a first information (ANQP element, see [0024]), to an access network server of a wireless local area network (Wireless device  may send an ANQP element identifying home service providers of user device that is contained within a GAS initial request frame, see [0024]) allowing to identify the home mobile network of the user equipment (The requesting mobile device includes in an NAI Home Realm Query only the NAI Home Realm Name(s) for which it has credentials, see [0042]); 
a receiver (Radio component 306 of Fig. 3) configured to receive, from said access network server, a response message (Access point may deliver the server's response back to the wireless device, 
a processing unit (Network access component 308 of Fig. 3) configured to connect the user equipment with said wireless local area network using said at least one access identifier (the wireless device 102 may send an association message 424 to the access point 116 to link to the network denoted by home realm #2, see [0038]).
However, Canpolat does not clearly teach a response message comprising at least one access identifier identifying a plurality of access points of the wireless local area network sent in response to determining that the user equipment is allowed to access said wireless local area network and a processor configured to connect the user equipment with said wireless local area network using said at least one access identifier.
In an analogous art, Horn teaches a response message comprising at least one access identifier identifying a plurality of access points of the wireless local area network sent (CSG list server 114 can send a message to device 102 instructing to update the operator CSG list 110, see [0057]; and as device 102 travels throughout a network, device 102 can use some form of list e.g., an allowed list or whitelist of CSGs and/or related access points to identify the access points that device 102 is allowed to access. In one example, this list can be maintained by the network e.g., one or more of network nodes 106 or 108, such that the network can periodically send messages to device 102 to update the list, see [0056]) in response to determining that the user equipment is allowed to access said wireless local area network (For example, as the network obtains information about which CSGs the access terminal 102 is allowed 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the access request of Canpolat with the access list of Horn to provide improved access list management since the access list may be updated even when the access point is off-line. In addition, such an approach may simplify managing an access list that is associated with more than one access point, as suggested.

Regarding claim 11, Canpolat teaches a network system (communications arrangement 100 of Fig. 1) comprising:
an access network server (ANQP server 402 of Fig. 4) configured to grant access (allow access to the home SP customers, see [0031]), for a user equipment registered in a home mobile network (STA 102 of Fig. 4), to a wireless local area network (Networks 106/104 of Fig. 2), comprising: 
a receiver (Antenna 1026, see Fig. 10) able to receive a probe request (GAS initial request frame may be relayed to a respective server, see [0024]) comprising a first information (ANPQ element, see [0024]) allowing to identify the home mobile network of the user equipment (The requesting mobile device includes in an NAI Home Realm Query only the NAI Home Realm Name(s) for which it has credentials, see [0042]); 
a controller (chipset/platform control hub PC 1004 of Fig. 10) configured to identify the home mobile network of the user equipment based on said first information (In the scenario of FIG. 4, the ANQP server 402 examines a list of realms that are provided in the ANQP NAI home realm query 410, that is, the home realm list 502, which realms correspond to service providers for the wireless device 
the user equipment (Wireless device 102 of Fig. 3) which comprises: 
a transmitter (Radio component 306 of Fig. 3) configured to send the probe request (GAS initial request frame, see [0024]), comprising the first information (ANQP element, see [0024]), to the access network server of the wireless local area network (Wireless device may send an ANQP element identifying home service providers of user device that is contained within a GAS initial request frame, see [0024]).
However, Canpolat does not clearly teach a transmitter configured to, responsive to determining that the user equipment is allowed to access the wireless local area network, send a response message comprising at least one identifier identifying a plurality of access points of the wireless local area network; a receiver configured to receive, from said access network server, the response message comprising the at least one access identifier a plurality of access points; and a processor configured to connect the user equipment with said wireless local area network using said at least one access identifier.
In an analogous art, Horn teaches a transmitter configured to, responsive to determining that the user equipment is allowed to access the wireless local area network (For example, as the network obtains information about which CSGs the access terminal 102 is allowed to access, see [0057]), send a response message comprising at least one identifier identifying a plurality of access points of the wireless local area network (CSG list server 114 can send a message to device 102 instructing to update the operator CSG list 110, see [0057]; and as device 102 travels throughout a network, device 102 can 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the access request of Canpolat with the access list of Horn to provide improved access list management since the access list may be updated even when the access point is off-line. In addition, such an approach may simplify managing an access list that is associated with more than one access point, as suggested, see [0064].

Regarding claim 13, Canpolat teaches a non-transitory recording medium comprising code instructions stored thereon for performing a method (computer-readable storage medium includes instructions that, when executed, cause a system to, see [0086]) comprising the following acts performed by an access network server (ANQP server 402 of Fig. 4) located in a wireless local area network (ANQP server belong to the network of a first network provider, see [0028]), when said code instructions are executed on a processor:

receiving a probe request (GAS initial request frame may be relayed by one or more of the access points to a respective server, see [0024]) comprising first information (ANPQ element, see [0024]) allowing to identify the home mobile network of the user equipment (The requesting mobile device includes in an NAI Home Realm Query only the NAI Home Realm Name(s) for which it has credentials, see [0042]); 
identifying the home network of the user equipment based on said first information (In the scenario of FIG. 4, the ANQP server 402 examines a list of realms that are provided in the ANQP NAI home realm query 410, that is, the home realm list 502, which realms correspond to service providers for the wireless device 102 that provide credentials to access services, see [0033]);
determining if the user equipment is allowed to access the wireless local area network based on the identified home mobile network of said user equipment (These queries may then be used for searching if any access point within communications range is connected to a network that allows access to the home SP customers of the NAI home realms sent in the NAI home realm queries, see [0031]).
However, Canpolat does not clearly teach responsive to determining that the user equipment is allowed to access the wireless local area network, sending a response message comprising at least one access identifier identifying a plurality of access points of the wireless local area network.
In an analogous art, Horn teaches responsive to determining that the user equipment is allowed to access the wireless local area network (For example, as the network obtains information about which CSGs the access terminal 102 is allowed to access, see [0057]), sending a response message comprising at least one access identifier identifying a plurality of access points of the wireless local area network (CSG list server 114 can send a message to device 102 instructing to update the operator CSG list 110, 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the access request of Canpolat with the access list of Horn to provide improved access list management since the access list may be updated even when the access point is off-line. In addition, such an approach may simplify managing an access list that is associated with more than one access point, as suggested.

6.	Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Canpolat et al. (US 20140199968 A1) in view of Horn and further in view of Drevon et al. (US 20160374013 Al).
Regarding claim 3, Canpolat as modified by Horn teaches a method according to claim 2, further comprising:
transmitting an access network request comprising said first information to a first access network discovery and server function entity (This GAS initial request frame may be relayed by one or more of the access points to a respective server for the network associated with the access point, see Canpolat [0024]) located in the home mobile network of the user equipment (Potential access network provider could be a home SP network, see Canpolat [0031]); 
receiving in response, from said access network discovery and server function entity (ANQP server 402/404 of Fig. 4), an access network response (Access point may deliver the server's response back to the wireless device, see Canpolat [0024]) comprising a network selection rule (The ANQP NAI home realm response may additionally provide a supported provider list that identifies the supported provider, see Canpolat [0037]).

In an analogous field of endeavor, Drevon teaches wherein said plurality of access points is determined by the access network server using said network selection rule (the list of WLANs provided by ANDSF is constituted by the WLANs that "best" match with the ISRP active rule, see [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the PDP of Canpolat and the AP list of Horn with the APN list of Drevon to provide seamless continuity in local break out scenario for services that require IP address preservation as suggested, see Drevon [0056].
Regarding claim 4, Canpolat as modified by Horn and Drevon teaches a method according to claim 3, wherein the wireless local area network is connected to a visited mobile network interworking with the home mobile network of the user equipment (Drevon Fig. 4 depicts that VPLMN is connected to HPLMN via PGW/WLAN B), and wherein the access network request is received by a second access network discovery and server function entity located in the visited mobile network before being forwarded to the first access network discovery and server function entity (Drevon Fig. 4 depicts that when UE is roaming in the visited network, requested sent by the UE is received at the VPLMN/V-ANDSF and is forwarded to the home network 3GPP HPLMN/H-ANDSF).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the PDP of Canpolat and the AP list of Horn with the APN list of Drevon to provide seamless continuity in local break out scenario for services that require IP address preservation as suggested, see Drevon [0056].

Regarding claim 9, Canpolat as modified by Horn teaches the device according to claim 8.

In an analogous field of endeavor, Drevon teaches wherein: the transmitter is further configured to send a policy request to an access network discovery and selection function entity located within the home mobile network of the user equipment (the UE can request the network via IEEE 802.11 ANQP query whether WLAN has connectivity to PDN GWs of a specific PLMN by providing the PLMN identity to the network, see [0042] and e.g. H-ANDSF of Fig. 4); the receiver is further configured to receive, from said access network discovery and selection function entity, a policy response message comprising a network selection rule (it is specified that a list of PLMNs can be sent by the WLAN access to the UE using IEEE Std 802.1 lu.TM.-2011 Generic Container, see [0038] and Let's assume that ANDSF rules apply for the UE, see [0065]); and the controller is further configured to determine said plurality of access points of the wireless local area network in accordance with said network selection rule (the list of WLANs provided by ANDSF is constituted by the WLANs that "best" match with the ISRP active rule, see [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the access of Canpolat and the AP list of Horn with the APN list of Drevon to provide seamless continuity in local break out scenario for services that require IP address preservation as suggested, see Drevon [0056].
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Canpolat et al. (US 20140199968 A1) in view of Horn and further in view of Zhang et al. (US 20060212700 Al).

However, Canpolat and Horn do not clearly teach wherein the probe request is transmitted by an access network discovery server and function entity located in the home mobile network of the user equipment and the response message is transmitted to said access network discovery server and function entity.
In an analogous field of endeavor, Zhang teaches wherein the probe request is transmitted by an access network discovery server and function entity located in the home mobile network of the user equipment (The AAA proxy then forwards the authentication signal to the 3GPP AAA server of the home network of the user terminal, see [0036]) and the response message is transmitted to said access network discovery server and function entity (receiving the signal sent to the current visited network covering the user terminal from the home network of the current user terminal, see [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the teaching of Canpolat and Horn with the teaching of Zhang to provide a method that enables user terminal to select an appropriate wireless communication network to get accessed when it tries to access via a WLAN connecting with a plurality of wireless communication network (as suggested, see Zhang Abstract). 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 20080101291 A1) discloses Interconnection and integration of a WWAN and a WLAN to provide continuous packet data services to mobile users where each mobile access terminal is configured to support both air links with the WWAN and WLAN. The WWAN may be a CDMA2000 system and the WLAN may be an IEEE 802.11 system. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NICOLE M LOUIS-FILS/              Examiner, Art Unit 2641                                                                                                                                                                                          


/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641